°5- 13-l<6Zi*.'CXL




                                                                    FILED IN
                                                                COURT OF APPEALS

                                                                  JUN 2 11999


          IN THE COURT OF CRIMINALAPP^ALS
                                    OF TEXAS

                                      NO. 73,429



                EX PARTE ANTHONY CARL TURNER, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                              FROM DALLAS COUNTY




       The opinion was delivered per curiam.


                                      OPINION




      This is a post-conviction application for a writ of habeas corpus forwarded to this

Court pursuant to Article 11.07, V.A.C.C.P. Applicant was convicted of the offense of

burglary of a vehicle, and punishment was assessed at ninety-nine years imprisonment.

This conviction was affirmed. Turner v. State. No. 05-93-01826-CR (Tex. App.—

Dallas, delivered June 5,1996, no pet.).

       Applicant contends that he was denied an opportunity to file a petition for
discretionary review because his appellate attorney did not timely notify him that his

conviction had been affirmed. The trial court could not determine that Applicant was

aware that his conviction had been affirmed in time to file a petition for discretionary

review and recommended that relief be granted. We agree with the trial court's

recommendation.

       Habeas corpus relief is granted, and Applicant is granted leave to file an out-of-
time petition for discretionary review from his conviction in cause number F93-60164-
HL from the Criminal District Court Number 5 ofDallas County. Applicant is ordered

returned to the point at which he can file ameaningful petition for discretionary review.
For purposes ofthe Texas Rules ofAppellate Procedure, all time limits shall be
 calculated as ifthe Court ofAppeals' decision had been rendered on the day the mandate
 ofthis Court issues. We hold that should Applicant desire to seek discretionary review,
 he must take affirmative steps to see that his petition is filed in the Court ofAppeals
 within thirty days ofthe date the mandate ofthis Court has issued.

 DELIVERED: June 16, 1999
 DO NOT PUBLISH
                                                                                    .%,<•——srrr
                                               ^«5
                                               "CO
                                                           ya
                                     &                                              ' A 0.1 POSTAGE
                                                >>~.   *
                                                           l[i<<' :   -„,. \- ;V*|
                                                                      • dj    ; ;
                                                                             / *:      -"! i 0 2 6 2,
Court of Criminal appeals
       Pox 12308                 LISA ROMBOK
                                CLERK    5TH COURT OF APPEALS
     Capitol Station            COURTHOUSE     60 0 COMMERCE 2ND FLOOR
   &u£Stm,tea£f 787XX           DALLAS TX 7 52 02
                                73,429
                            M75282
                                             U„Ui,l«iMUmiilil««»H